DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-6, 8 and 9-10 are pending. Claim 7 was previously canceled. Claims 1 and 6 have been amended for clarity. No new matter is introduced.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:

Patent /Citation
Patentee/Author
US 20150233479 A1
Bjernulf et al. hereinafter Bjernulf
US 20120091063 A1
Bangtsson et al. hereinafter Bangtsson
US 20140305195 A1
Blaschyk et al. hereinafter Blaschyk


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable by Bjernulf in view of Blaschyk.
With respect to claim 1, Bjernulf discloses a chromatography system (¶[0013]…a 
chromatography system…, Figs 10a-10d), comprising: 
 an inlet port (source) for receiving a sample; 
 an outlet port (outlet) for delivering the sample; 
 a detector (an ultraviolet (UV) monitor 250);
a column (column B); and 
valve 10b-c) in fluid communication with the inlet port (source), the outlet port(outlet), the detector (250), and the column (column B); 
wherein the valve (10b-c) comprises: 
a first position (position of valve 10c in Fig. 10c) wherein the inlet port (source) is in fluid communication with the outlet port (outlet) via a first fluid path (fluid path illustrated in Fig. 10c) comprising the detector (250) and the column (column B), wherein the detector (250) is arranged upstream the column (column B) to detect a first detector value (As illustrated in Fig. 10c detector 250 is arranged upstream of column B to detect (the first detector value) the fluid at the inlet of column B);  
a second position (position of valves 10b-c in Fig. 10d) wherein the inlet port (source) is in fluid communication with the outlet port (outlet) via a second fluid path (fluid path illustrated in Fig. 10c) comprising the detector (250) and the column (column B), wherein the detector (250) is arranged downstream the column and configured to detect a second detector value (as illustrated in Fig. 10d, detector 250 is arranged downstream of column B to detect (the second detector value) the fluid that comes out of column B ).
Bjernulf is silent about the system is configured to calculate the difference between the first and second detector values.
Blaschyk discloses the system is configured to calculate the difference between the first and second detector values (¶[0039] discloses the NIR measurement upstream and downstream of the column is compared).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bjernulf with the teachings of Blaschyk so that Bjernulf invention will have a capability of comparing the gradients upstream and 
With respect to claim 2, Bjernulf and Blaschyk disclose the chromatography system according to claim 1 above. Bjernulf discloses the detector (250) is a light absorbance detector (an ultraviolet (UV) monitor 250).
With respect to claim 3, Bjernulf and Blaschyk disclose a chromatography system according to claim 2 above. Bjernulf discloses the light absorbance detector is a UV detector (an ultraviolet (UV) monitor 250).
With respect to claim 5, Bjernulf and Blaschyk disclose the chromatography system according to claim 1 above. Bjernulf discloses the valve is a rotary valve (¶[0067]…rotary valve 10b and 10c…).
With respect to claim 6, Bjernulf discloses a method for a chromatography system(¶[0013]…a chromatography system…, Figs 10a-10d), wherein the system comprises an inlet port (source) and an outlet port (outlet), the method comprising:
connecting by a valve (valves 10b-c) a first flowpath (a flow path illustrated in Fig. 10c) between the inlet port (source) and the outlet port (outlet), wherein the first flowpath comprises a detector (ultraviolet (UV) monitor 250) and a column (column B), wherein the detector is arranged upstream the column (as illustrated in Fig. 10c, detector 250 is arranged upstream of column B);
measuring a first detector value (measurement taken (first detector value) during Fig. 10c configuration by monitor 250), upon connecting the first flowpath (the flow path in Fig. 10c); 
a flow path illustrated in Fig. 10d) between the inlet port (source) and the outlet port (outlet), wherein the second flowpath (Fig. 10d) comprises the detector (250) and the column (column B), wherein the detector (250) is arranged downstream the column (as illustrated in Fig. 10d, detector 250 is arranged downstream of column B); 
and measuring a second detector value (measurement taken (second detector value) during Fig. 10d), upon connecting the second flowpath (the flow path in Fig. 10d; ¶[0066-0067]).
Bjernulf is silent about the system is configured to calculate the difference between the first and second detector values.
Blaschyk discloses the system is configured to calculate the difference between the first and second detector values (¶[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bjernulf with the teachings of Blaschyk so that Bjernulf invention will have a capability of comparing the gradients upstream and downstream of the column in order to monitor an elution gradient as well as to continuously check the quality of the HPLC columns that are used in the system.
Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bjernulf and Blaschyk as applied to claims 1 and 6 above, and further in view of Bangtsson.
With respect to claim 4, Bjernulf and Blaschyk disclose the chromatography system according to claim 1 above. Bjernulf is silent about comprising a detector connected upstream the inlet port.
a first UV detector 115 positioned on the feed line …).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bjernulf with the teachings of Bangtsson so that the chromatography system of  Bjernulf will have a detector connected upstream the inlet port of a chromatography system as disclosed in  Bangtsson invention in order to measuring the sample before the sample is processed in the column for the predicable benefit using the upstream detector as a pre-column detector for calibrating the system.
With respect to claim 8, Bjernulf and Blaschyk disclose the method for a chromatography system according to claim 6 above. Bjernulf is silent about wherein the system comprises a further detector arranged upstream the inlet port, the method further comprises:  measuring a third detector value by means of the further detector, upon connecting the first flowpath; and measuring a fourth detector value by means of the further detector, upon connecting the second flowpath.
Bangtsson discloses the system comprises a further detector arranged upstream the inlet port (¶[0048]…a first UV detector 115 positioned on the feed line …), the method further comprises: measuring a third detector value by means of the further detector, upon connecting the first flowpath; and measuring a fourth detector value by means of the further detector, upon connecting the second flowpath (¶0048…The system further comprises 5 UV detectors, a first UV detector 115 positioned on the feed line, a second UV detector 117 positioned after the first column 107, a third UV detector 119 positioned after the second column 109, a fourth UV detector 121 positioned after the third column 111 and a fifth UV detector 123 positioned after the fourth column 113…).

With respect to claim 9 and 10, Bjernulf, Blaschyk, and Bangtsson disclose the method for a chromatography system according to claim 8. Bangtsson is silent about calculating a difference between the third detector value and the first detector value; and  calculating a difference between the fourth detector value and the second detector value. 
However, the Examiner takes official notice that calculating a difference between the third detector value and the first detector value; and  calculating a difference between the fourth detector value and the second detector value is well- known to once the values are detected by the UV sensors. As such it would have been obvious to modify Bjernulf and Bangtsson such that the invention comprised that above limitations as it would cause no new or unexpected results.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Argument made under Section II: Allowable Subject Matter
Applicant argues that “…Claim 6 and its dependent Claims 8-10 are still allowable based on the Examiner's August 28, 2020 communication, despite the erroneous rejection below, and an immediate indication of allowance of at least Claims 6 and 8-10 is respectfully requested…” 

Argument made under section III:  Claim Rejections Under 35 U.S.C. § 103
Applicant argues that “…there is no teaching or suggestion in Bjernulf of a first position wherein a detector arranged upstream of the column and configured to detect a first detector value, and a second position wherein the detector is arranged downstream of the column and configured to detect a second detector value. …”
 The examiner respectfully disagrees. The primary reference Bjernulf discloses a liquid chromatography system comprising rotary valves with at least three different rotary positions in which different components may be connected in forward & reverse flow or be bypassed; chromatography columns; and an ultraviolet (UV) monitor 250.
The ultraviolent monitor 250 is configured to be upstream of Column B when rotary valve 10a-c are arranged as illustrated in Fig. 10c. Furthermore, the ultraviolent monitor 250 is configured to be downstream of Column B when rotary valves 10a-c are arranged as illustrated in Fig. 10d. Thus, the illustration presented in figures 10b-c fully discloses the alleged limitation.
Applicant also argues that “..In other words, there is no configuration of Bjernulf in which a single valve can direct fluid such that a detector can be both upstream and downstream of the same column..”
The examiner partially agrees with the applicant argument. As illustrated in figures 10c and 10d rotary valves 10b-c are used instead of one valve, to arrange the UV monitor upstream and downstream of the column B. However, since the position of the valve with respect the UV . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: see PTO-892 Notice of References Cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/GEDEON M KIDANU/            Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861